DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
Claims 13 and 14 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 13 recites the limitation recites the limitation "a truncated conical section".  Furthermore many other limitations are dependent upon this limitation, for example “a second shoulder surface formed where the truncated conical section meets the cylindrical section”.  The problem is the specification does not expressly state a truncated conical section anywhere.  Furthermore the only mentioning of anything being truncated is in Par. 0126 which states “that channel 548 has the form of a truncated cone”, however this is not part of the base.  Given the multiple embodiments in the drawings and the claim language not matching the specification, it is unclear which embodiment the applicant is trying to claim and what specifically they are referring to.  
Due to the clarity issues with the claims and the great deal of speculation required by the examiner when interpreting the claims, no art rejections are being presented in this action.  See MPEP 2173.06(II). As stated in In re Steele, 305 F.2d 859, 134 USPQ 292 (CCPA 1962), a rejection under 35 U.S.C. §103 should not be based on considerable speculation about the 
Applicant should note that claim 13 is held as indefinite because of its dependency from claim 13.  
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-4 and 8-12 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Toner (US 2018/0087871).
Regarding claim 1, Toner discloses a sight system for a projectile launching device having a longitudinal axis, the sight system comprising: a sight receiver 306 comprising a generally planar surface (Fig. 3a); a base 308 comprising a generally planar surface (Fig. 3a); and means for restraining (elements 332, 314) the base and the sight receiver in longitudinal alignment and lateral alignment with the longitudinal axis when the base and the sight receiver are assembled (Fig. 3B).

Regarding claim 2, Toner further discloses wherein the means for restraining the base and the sight receiver comprises a longitudinally oriented tenon 332 disposed on the base and a longitudinally oriented mortise 314 disposed on the sight receiver (Cleary seen in Fig. 3B).
Regarding claim 3, Toner further discloses wherein the means for restraining the base and the sight receiver comprises a single longitudinally oriented tenon 332 disposed on the base and a single longitudinally oriented mortise 314 disposed on the sight receiver (Fig. 3b).
Regarding claim 4, Toner further discloses wherin the base and the sight receiver have an assembled interface defining an interface length; the tenon extends along the base a length that is more than half of the interface length; and the mortise extends along the sight receiver a length that is more than half of the interface length (Clealry seen in Fig. 3b).
Regarding claims 8 and 9, wherein the means for restraining the base and the sight receiver comprises plural protrusion 404a, 404b (can be reasonably and proudly constued as pins) oriented longitudinally and plural recesses 408a, 408b oriented longitudinally, with the protrusions and recesses sized to interfit (Fig. 4 and 5).
Regarding claim 10, Toner further discloses in which the base comprises an integral sighting component (Fig. 5).
Regarding claim 11, Toner further discloses a sighting component that is attachable and detachable from the base (Fig. 6a).
Regarding claim 12, Toner further discloses A method of mounting a sight system to a projectile launching device, the method comprising: equipping the projectile launching device with a sight receiver comprising a first surface and a second surface meeting the first surface at an angle along a first intersection line, with the second surface comprising a recess disposed a 317a, 317b exerting a second downward force on the base at the attachment point, such that the first downward force acting about the second intersection line imposes a moment on the base acting in a first direction, and the second downward force acting about the second intersection line imposes a moment on the base acting in a second direction (Very clearly seen in Fig. 1-4).

Claim(s) 1, 5-7 and 12 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Niswander et al (US 10,753,710) [hereinafter Niswander].
Regarding claim 1, Niswander disloses A sight system for a projectile launching device having a longitudinal axis, the sight system comprising: a sight receiver 115 comprising a generally planar surface; a base 124 comprising a generally planar surface; and means for restraining (114 and 152) the base and the sight receiver in longitudinal alignment and lateral alignment with the longitudinal axis when the base and the sight receiver are assembled (Fig. 1a and 3f).
Regarding claim 5, Niswander discloses wherein the means for restraining the base and the sight receiver comprises a longitudinally oriented tenon 114 (Fig. 1a) disposed on the sight receiver and a longitudinally oriented mortise 152 disposed on the base (Fig. 3F).
Regarding claim 6, Niswander discloses wherein the means for restraining the base and the sight receiver comprises a single longitudinally oriented tenon disposed on the sight receiver and a single longitudinally oriented mortise disposed on the base (Fig. 1a and 3f).
Regarding claim 7, Niswander discloses whereinthe base and the sight receiver have an assembled interface defining an interface length; the tenon extends along the sight receiver a length that is more than half of the interface length; and the mortise extends along the base a length that is more than half of the interface length (Fig. 1a and 3f)..
Conclusion



Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSHUA E FREEMAN whose telephone number is (303)297-4269. The examiner can normally be reached 9AM - 5PM MST M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/JOSHUA E FREEMAN/Primary Examiner, Art Unit 3641